Eord, J.
The practice in the Sessions has been to allow no taxed costs, according to the items of the fee bill. But fees have been allowed the attorney as counsel, and counsel fees have been allowed besides.
Kirkpatrick, O. J.
I do not think that the court could be governed by a more reasonable rule than the fee bill. Rev Laws 481. I am inclined to say that the bill should be allowed as drawn.
Rossell, J., concurred with the Chief Justice.
Ford, J.
Inasmuch as the bill in 1818 was settled in open court, I concur in allowing this bill as drawn.